Citation Nr: 0307083	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a tear, 
right anterior cruciate ligament (ACL).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Eric S. Leboff






INTRODUCTION

The veteran had active service from June 1996 until January 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The Board observes that, in his March 1999 substantive 
appeal, the veteran had requested a hearing before a member 
of the Board.  A document dated January 2000 indicated that 
the veteran failed to report for his hearing and that the 
veteran did not request that the proceeding be rescheduled.  

The Board further observes that, despite the issuance of 
supplemental statements of the case in September 1999 and 
November 2002 on the issue of entitlement to an increased 
rating for a dislocating right patella, such issue is not on 
appeal.  The Board finds that the veteran's December 1998 
notice of disagreement did not address a claim for an 
increased rating, but rather was limited to what at first 
glance appears to be a claim for an earlier effective date.  
Specifically, the veteran stated that he wanted his grant of 
service connection for a dislocating right patella to be 
effective February 1, 1998, rather than March 1, 1998.  
However, the veteran actually was awarded service connection 
from February 1, 1998.  The source of his confusion was a 
November 1998 letter from the RO indicating that payments 
would begin on March 1, 1998, as the effective date of 
payment occurs on the first of the month following the 
effective date of the award.  

Since the veteran was actually granted the effective date 
that he requested, the December 1998 correspondence is not a 
notice of disagreement on that issue and there was no need 
for the RO to issue a statement of the case.  The only issue 
presently before the Board, then, is that of service 
connection for residuals of a tear, right ACL.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The evidence of record demonstrates that the veteran's 
residuals of a tear, right ACL, are causally related to his 
active service and did not pre-exist such service.


CONCLUSION OF LAW

Residuals of a tear, right ACL, were incurred in or were 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  
The supplemental statement of the case, dated in November 
2002, also discussed the division of responsibilities between 
VA and a claimant in obtaining evidence and developing the 
claim.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private 
post-service clinical reports.  Also of record is a VA 
examination report.  A hearing was scheduled in January 2000 
and the veteran did not report or reschedule.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual background

Prior to service, the evidence of record reflects treatment 
for bilateral knee pain.  An October 1992 letter written by 
M.G.S., M.D., contained a diagnosis of osteochondral lesions, 
both patellas, symptomatic on the right side.  That report 
noted that the veteran had suffered a running accident in 
September 1992, which worsened his symptoms.  There was no 
mention of an ACL injury or tear to the right knee.  

A January 1993 letter, also written by M.G.S., continued to 
reveal a diagnosis of osteochondral lesions of the 
retropatellar surface of both knees.  There was no mention of 
an ACL injury or tear to the right knee.  

Upon enlistment, the veteran received a physical examination 
in October 1995.  That examination report did not indicate 
any abnormalities of the knees.  A report of medical history 
completed at that time contained no complaints with respect 
to the veteran's right knee.  

The service medical records reveal an injury to the veteran's 
right knee in June 1996 that occurred while running during 
boot camp.  Specifically, the veteran's knee gave way.  The 
injury was referred to as a patellofemoral dislocation.  

In September 1996, the veteran completed a form in which he 
was asked to identify all injuries existing prior to service.  
The veteran noted an ankle injury.  He did not mention any 
tear to his right ACL.  

Also in service, the veteran underwent arthroscopic surgery 
in May 1997.  The preoperative diagnoses included recurrent 
right patellofemoral lateral dislocations and intra-articular 
loose bodies.  The post-operative diagnoses included 
recurrent right patellofemoral lateral dislocations and an 
old tear, ACL.  

An in-service treatment report dated August 1997, contained 
diagnoses of a torn right ACL and dislocation of the right 
patella, status post surgery.

The veteran was examined in September 1997, in conjunction 
with his discharge from service.  That examination report 
noted a previous right ACL injury.  A report of medical 
history completed contemporaneously revealed a "trick" or 
locked knee.  A further notation elaborated that the veteran 
was status post ACL tear/patellar dislocation, and that the 
veteran was unable to fully perform his duties.  
 
Private treatment reports dated December 1997 show further 
care for a right knee problem.  

The veteran was examined by VA in July 1999.  He related a 3-
year history of right knee pain.  The veteran mentioned that 
he noticed the right kneecap shifting to the outside of the 
knee, or to the lateral side.  He first remembered that 
happening in June 1996 when participating in a running 
exercise during basic training.  The veteran also reported 
that he had arthroscopic surgery on the right knee in May 
1997.   He described that procedure to entail lateral 
ligament release.  The veteran was also told that he had a 
deficient anterior cruciate ligament in his right knee.  He 
was further told that such injury was preexisting and was not 
surgically addressed at that time.  Following objective 
examination in July 1999, the veteran was diagnosed with 
bilateral patellofemoral syndrome, intact medical collateral 
ligament bilaterally, and clinically deficient right ACL.  
There was no evidence of traumatic arthritis on X-rays.  

Analysis 

As noted previously, a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service.  In the present case, the veteran's 
entrance examination in October 1995 demonstrated normal 
knees.  A report of medical history similarly failed to 
indicate any right ACL tear.  

Even where a veteran is found to be in sound condition upon 
induction to service, an injury or disease may be found to 
preexist service where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Here, the evidence of record 
clearly shows prior treatment for knee problems.  However, 
the evidence does not establish a right ACL tear prior to 
service.  Instead, private treatment records dated in October 
1992 reveal a diagnosis of osteochondral lesions, both 
patellas, symptomatic on the right side.  Such private 
records further show that the veteran had suffered a running 
accident in September 1992.  However, again, there is no 
competent medical evidence demonstrating that such accident 
caused a tear to the veteran's right ACL.  Additional private 
treatment records dated in 1992 and 1993 fail to note any 
defect of the veteran's right ACL.  While in-service, a May 
1997 operation report notes an "old tear, ACL," but that 
notation alone is insufficient evidence to establish a pre-
service injury.  Therefore, the claims file lacks clear and 
unmistakable evidence demonstrating that an injury to the 
right ACL existed before acceptance and enrollment into 
service, and the presumption of soundness remains intact.

Having thus concluded that the veteran's right ACL injury did 
not preexist service, the Board must now consider whether 
such injury was incurred during active duty.  
The Board finds that such injury was incurred during service 
and that a grant of service connection is appropriate.  In so 
deciding, the Board notes that the July 1999 VA examination 
indicates a clinically deficient right ACL.  Moreover, the 
service medical records contain a diagnosis of a torn right 
ACL.  No such diagnoses existed prior to service.  
Furthermore, no other competent evidence of record reveals 
any subsequent intervening injuries to which the veteran's 
right ACL deficiency could be attributed.  Finally, the Board 
finds the veteran's complaints of consistent right knee pain 
to be credible.  Thus, the preponderance of the evidence is 
in support of the claim, and the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a tear, right ACL, is 
granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

